— Judgment, Supreme Court, New York County (Ira F. Beal, J., at Mapp hearing, plea and sentence) rendered April 9, 1991 convicting defendant of criminal possession of a controlled substance in the second degree, and sentencing her to a term of 3 years to life, unanimously affirmed.
The arresting officer testified at the Mapp hearing that he and his partner, both in uniform, were parked facing southbound in a marked police car. Through the windshield he observed defendant and a male walking south, at which time the defendant opened her purse and displayed its contents to the man. At the top of her purse was a clear plastic bag of white powder. The officer recognized this powder to be cocaine. He then arrested the defendant.
While there are a number of discrepancies in the officer’s testimony, in particular whether it was 30 feet or 7 to 10 feet when he first saw defendant open her bag and display the cocaine in plain view, our reading of the record supports the People’s contention that there was a simple misunderstanding on the part of the witness which was clarified by the court. In addition, the hearing court found the officer’s testimony to be credible, and we will not substitute our judgment where the court had an opportunity to hear and evaluate the officer’s credibility. Concur — Rosenberger, J. P., Asch, Kassal and Rubin, JJ.